Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims, filed on 3/11/2022, overcome the following:
The objections to claims 1-2, 4, and 15-16.
The 35 U.S.C. 112(a) rejection of claims 3, 14, 16, and 18.
The 35 U.S.C. 102 rejection of claims 1-2, 5-7, 9-10, 17, and 20 as being anticipated by US 2011/0275494 (Radi et al.).
The 35 U.S.C. 103 rejection of claims 3, 14, and 18 as being unpatentable over Radi et al.
The 35 U.S.C. 103 rejection of claims 4, 15-16, and 19 as being unpatenatable over Radi et al. in view of US 2013/0337980 (Himmelrick et al.).
The 35 U.S.C. 103 rejection of claim 8 as being unpatentable over Radi et al. in view of KR 20160040776.
The 35 U.S.C. 103 rejection of claims 11-12 as being unpatentable over Radi et al. in view of US 2014/0249002 (Fischer).
The 35 U.S.C. 103 rejection of claim 13 as being unpatentable over Radi et al. in view of US 8,911,334 (Cotter et al.).

Allowable Subject Matter
Claims 1, 3-13, 16, 18-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 8-13 in the remarks filed on 3/11/2022, with respect to how the claim amendments, filed therewith, overcome the closest prior art of record (US 2011/0275494 to Radi et al.) is considered persuasive. After an updated search and consideration, no prior art could be found to provide any teaching, suggestion, or motivation that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Radi et al. to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784